Title: To Thomas Jefferson from William Call, 21 January 1781
From: Call, William
To: Jefferson, Thomas



Sir
Prince Geo. Jany 21. 1781

The very great demand for Arms for the Army has heitherto Prevented my making any application for any for this county. Probably there may be spare Arms out of order, if so, on having your approbation I will endeavour to get them repair’d at the Publick expence, could they be Sent over, in any of the publick Waggons, unless they could sooner be done in the hands of the publick artificer’s. Amunition would also be wanting, which with the Arms I should Propose puting into the hands of the diffirent Captains to be deliverd out to the Men on any alarm, or to remain in their hands to be kept in order, and be ready when called for. Cartouch boxes will also be wanting.
I have the Honour to be with respect Sir Yr. Excellencys. mo. Obt H Svt,

Wm Call

